Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price at or about the dates of exportation of the merchandise herein at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (c) of the act of 1930, is the entered value, plus certain specified additions.
On the agreed facts I find and hold the proper dutiable foreign value of the religious articles covered by said appeals to be the entered value, plus 9 per centum, plus 1.01 per centum, plus packing. Judgment will be rendered accordingly.